[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL MEMORANDUM OF DECISION ON MOTION TO OPEN AND CORRECT JUDGMENT
The original memorandum of decision on the motion to correct judgment dated December 30, 1993 and filed January 3, 1994 amended by striking the title of the memorandum and substituting therefore Memorandum of Decision on Motion to Open and Correct Judgment, and wherever the words memorandum to correct judgment appears add and to open judgment. The balance of the memorandum remains unchanged.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE